Non-Final Rejection

This is a reissue application of U.S. Patent No. 8,004,241 (“the ‘241 patent”). The ‘241 Patent was filed on 11/07/2007 as U.S. Application No. 11/936,177 (“ ‘177 Application”).
This reissue application is a continuation of reissue application 14/883,311, now U.S. Patent No. RE47712, which is a continuation of reissue application 13/974,581, now U.S. Patent No. RE 45,797.
This reissue application was filed 10/30/2019. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding. However, in light of the effective filing date of the ‘241 patent the pre-AIA  first to invent provisions govern. 
By applicant’s most recent amendment, filed 10/30/2019, claim 1-20 are canceled and claims 21-30 are added. Claims 21-30 are pending.


Claim Objections
Claims 21-30 are objected to as they are improperly marked. 37 CFR 1.173(d) requires that any changes to the patent must be appropriately marked. As claims 21-30 are new relative to the patent they must be completely underlined. See MPEP 1453. 
Furthermore, all dependent claims are depending upon claims that have been identified as canceled claims. It appears that these are typographical errors (i.e. missing “2” in front of the claim number depending from). For the examination purposes, it is assumed that claim 22 is depending on claim 21 (not 1 as shown); claim 23 is depending on claim 22; claim 24 is depending on claim 21; claim 26 is depending on claim 25; claim 27 is depending on claim 26; and claim 29 is depending on claim 28.
Note that if the assumption is incorrect and that is not the case then there might be potential indefiniteness rejection.
Correction is required.


Specification Objection
The specification filed 10/30/2019 is objected to because of the following informalities. 
1) The amendment does not use underlining to show newly added matter. The proposed amendment to the specification is objected to under 37 CFR 1.173(b)-(g) because the added subject matter must be underlined (37 CFR 1.173(d)), and all amendments must be made relative to the patent specification which is in effect as of the date of the filing of the reissue application (37 CFR 1.173(g)).  
	2) The specification is objected because it is incomplete without  notice for multiple reissue applications.

An example of the suggested language to be inserted is as follows:

	More than one reissue application has been filed for the reissue of U.S. Patent No. 8,004,241. This application is a continuation reissue of, and claims the benefit of, U.S. Application No. 14/883,311, filed on October 14, 2015, now U.S. Patent No. RE47712, which is a continuation reissue of U.S. Application No.13/974,581, filed on August 23, 2013, now U.S. Patent No. RE45,797, which is a reissue application of U.S. Patent No. 8,004,241, issued from U.S. Application No. 11/936,177, filed on November 7, 2007, which claims the benefit of the earlier filing date, pursuant to 35 USC 119, to that patent application entitled "Method and Apparatus for Displaying Charging-State of Battery of Portable Terminal," filed in the Korean Intellectual Property Office on Nov. 9, 2006 and assigned Serial No. 2006-0110683, the contents of which are incorporated herein by reference.


Claim Rejections - 35 USC § 251
	Claims 21-30 are rejected under 35 U.S.C. 251 because the reissue declaration filed 10/30/2019 is defective due to the following reasons: 
1) This is a broadening reissue, but applicant has filed a declaration by the assignee.  The application for reissue may be made and sworn to by the assignee of the entire interest only if (1) the application does not seek to enlarge the scope of the claims of the original patent or, (2) for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46. As to (1), it is apparent that this application seeks to enlarge the scope of the claims; additionally, applicant admits as much in the reissue declaration. As to (2), applicant checked the box on the assignee declaration form stating that the application for the original patent was filed under 1.46.  However, this is only possible for original applications filed after 9/16/2012; prior to that date, former section 1.46 had no provision for filing an application by the assignee, and thus applications were not considered filed under 1.46.  The original application here was filed 11/7/2007, therefore it was not filed under 1.46 and this broadening reissue cannot include a declaration by the assignee.  Correction is required.  

2) The reissue declaration filed 10/30/2019 does not refer to the correct application.  It states that it is applicable to “the specification of which was filed on August 23, 2013 as reissue application number 13/974,581.”  This filing date and application number refer to the parent reissue application, but the declaration is clearly supposed to refer to the instant reissue application.  Applicant must provide a new declaration referring to the correct application number (16/668,891) and the correct date of the filed specification (10/30/2019).


Claim Construction 112 6th paragraph
The MPEP explains when a limitation is deemed to invoke 35 U.S.C. 112 6th paragraph.  See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.






The term “processor” is found in claims 21-23 and 28 as shown below: 
Claim 21: “the at least one processor is configured to: (a) identify a charging state of the battery unit, (b) determine a charging stage among the charging stages based on the charging state of the battery unit, (c) control to sequentially display, at the determined charging stage, a subset of the plurality of images in a sequential order from the determined charging stage toward a fully charged stage on the display unit while undergoing a charging operation, and (d) repeat step (a) to step (c) to indicate that the battery unit is being charged. “
Claim 22: “the at least one processor is configured to repeat step (a) to step (c) until the battery unit is fully charged. “ 
Claim 23: “the at least one processor is configured to control to display an image corresponding to the fully charged stage on the display when the battery unit is fully charged.”
Claim 28: “at least one processor configured to: measure a charge state of the battery unit corresponding to a charging stage, control to sequentially display images corresponding to a first charging stage, a second charging stage and a fully charged stage individually in a sequence on the display unit while undergoing a charging operation when the charge state measured by the at least one processor corresponds to the first charging stage, control to sequentially display images corresponding to the second charging stage and the fully charged stage individually in a sequential order on the display unit while undergoing the charging operation when the charge state measured by the at least one processor corresponds to the second charging stage, and control to display an image corresponding to the fully charged stage when the charge state measured by the at least one processor corresponds to the fully charged stage.”


The term “processor” in each of claims 21-23 and 28 invokes 112 6th paragraph. The term does not use the words “means for” but it instead uses the word “processor”.  “Processor” does not necessarily imply any particular type of structure, therefore it is deemed to be a generic placeholder for the word means.  This is especially so because there is additionally nothing in the specification to permit persons of ordinary skill in the art to understand the term to have a sufficiently definite meaning as the name for the structure that performs the function.  The term is further modified by functional language, as linked by the transition “configured to,” in the quotation features indicated above and the limitation is not in any way further modified by any structure. 
The Board has held in several informative decisions that a “processor” for performing a function invokes 112 6th paragraph, as a processor that is programmed to perform a particular function does not provide sufficient structure in the claim for performing that function.  See Ex parte Lakkala, No. 2011-001526 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Erol, No. 2011-001143 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Smith, No. 2012-007631 (PTAB Mar. 14, 2013) (expanded panel) (informative).1  
In light of the finding that the term invokes 112 6th paragraph, the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof. It is apparent from the specification that the processor is the special processor described as in “The above-described methods according to the present invention can be realized in hardware or as software or computer code that can be stored in a recording medium such as a CD ROM, …, so that the methods described herein can be rendered in such software using a general purpose computer, or a special processor or in programmable or dedicated hardware, such as an ASIC or FPGA. As would be understood in the art, the computer, the processor … include memory components, e.g., RAM, … that may store or receive software or computer code that when … executed by the computer, processor or hardware implement the processing methods described herein. “ . Col. 6, ll. 18-31. Given that, “when the disclosed structure is a computer programmed to carry out an algorithm, “the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.””  In re Aoyama, 656 F.3d 1293, 1297 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999)). “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function.”  MPEP 2181 II.B.  This is because “a general purpose computer programmed to carry out a particular algorithm creates a “new machine” because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.”  Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008). Thus, the “corresponding structure” would be the special processor programmed to perform the claimed functions. The algorithm for performing the claimed function is found in the flowchart of Figure 3 with provided description shown in Col. 4, line 15 – Col. 5, line 27.



The term “charging stage determining unit” is found in claims 24 and 29 as shown below:
“wherein the at least one processor comprises a charging stage determining unit for determining the charging stage of the electronic device.”
The “charging stage determining unit” does not use the word means, but the element does not provide any particular structure and there is no further structure in the claims. “Unit” is also a typical nonce term cited in MPEP 2181. The element performs a function of determining the charging stage of the electronic device. There is no other structure given for this element. The three prong test is met and 112(f) is invoked.  The corresponding structure is charging-stage determining unit 261 of the controller 260 receiving the digital voltage value provided by the A/D converter 251, which converts the determined charged voltage, and determines the charging state of the battery. Col. 4, ll. 27-31. Since the charging-stage determining unit is part of the controller/processor the analysis is similar to “processor” above. 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-27 of U.S. Patent No. RE 47, 712. Although the claims at issue are not identical, they are not patentably distinct from each other.  
Current Reissue ‘891
RE 47,712
21. An electronic device comprising: 
21. An electronic device comprising:
a battery unit;
a battery unit; 
a display unit;
a display unit;
a memory configured to store a plurality of images, each of the plurality of images corresponding to each of charging stages of the battery unit; and
a memory configured to store a plurality of icons, each of the plurality of icons corresponding to each of charging stages of the battery unit; and
at least one processor, wherein the at least one processor is configured to:
at least one processor, wherein the at least one processor is configured to:
(a) identify a charging state of the battery unit,
(a) identify a charging state of the battery unit,
(b) determine a charging stage among the charging stages based on the charging state of the battery unit,
(b) determine a charging stage among the charging stages based on the charging state of the battery unit, 
(c) control to sequentially display, at the determined charging stage, a subset of the plurality of images in a sequential order from the determined charging stage toward a fully charged stage on the display unit while undergoing a charging operation, and
(c) control to sequentially display, at the determined charging stage, a subset of the plurality of icons in a predetermined sequence ranging from the determined charging stage to a fully charged stage on the display unit while undergoing a charging operation, and
(d) repeat step (a) to step (c) to indicate that the battery unit is being charged.
(d) repeat step (a) to step (c) until the battery unit is fully charged.
22. wherein the at least one processor is configured to repeat step (a) to step (c) until the battery unit is fully charged.
21. (d) repeat step (a) to step (c) until the battery unit is fully charged..
23. The electronic device of claim 2, wherein the at least one processor is configured to control to display an image corresponding to the fully charged stage on the display when the battery unit is fully charged.
23. The electronic device of claim 21, wherein the at least one processor controls to display an icon corresponding to the fully charged stage on the display unit when the battery unit is fully charged.
24. wherein the at least one processor comprises a charging stage determining unit for determining the charging stage of the electronic device.
22. wherein the at least one processor comprises a charging stage determining unit for determining the charging stage of the electronic device.
25. A method for displaying a charging status for a battery unit of an electronic device, comprising: 
24. A method for displaying a charging status for a battery unit of an electronic device, comprising:
(a) identifying, by at least one processor, a charging state of the battery unit;
(a) identifying, by at least one processor, a charging state of the battery unit; 
(b) determining a charging stage among charging stages based on the charging state of the battery unit;
(b) determining a charging stage among charging stages based on the charging state of the battery unit; 
(c) displaying sequentially, at the determined charging stage, a subset of a plurality of images in a sequential order from the determined charging stage toward a fully charged stage on a display unit of the electronic device while undergoing a charging operation; and
(c) displaying sequentially, at the determined charging stage, a subset of a plurality of icons in a predetermined sequence ranging from the determined charging stage to a fully charged stage on a display unit of the electronic device while undergoing a charging operation; and
(d) repeating step (a) to step (c) to indicate that the battery unit is being charged, wherein the plurality of images is stored in a memory of the electronic device, each of the plurality of images corresponding to each of the charging stages of the battery unit.
(d) repeating step (a) to step (c) until the battery unit is fully charged, wherein the plurality of icons is stored in a memory of the electronic device, each of the plurality of icons corresponding to each of the charging stages of the battery unit.
26. wherein the repeating step (a) to step (c) comprises repeating step (a) to step (c) until the battery unit is fully charged.
24. (d) repeating step (a) to step (c) until the battery unit is fully charged, wherein the plurality of icons is stored in a memory of the electronic device, each of the plurality of icons corresponding to each of the charging stages of the battery unit..
27. The method of claim 6, further comprising steadily displaying an image corresponding to the fully charged stage on the display when the battery unit is fully charged.
25. The method of claim 24, wherein an icon corresponding to the fully charged stage is displayed when the battery unit is fully charged.
28. (New) An electronic device comprising: 
26. An electronic device comprising: 
a battery unit;
a battery unit; 
a display unit;
a display unit;
a memory storing a plurality of images, each of the plurality of images corresponding to each of charging stages of the battery unit; and
a memory storing a plurality of icons, each of the plurality of icons corresponding to each of charging stages of the battery unit; and 
at least one processor configured to:
at least one processor configured to: 
measure a charge state of the battery unit corresponding to a charging stage,
measure a charge state of the battery unit corresponding to a charging stage,
control to sequentially display images corresponding to a first charging stage, a second charging stage and a fully charged stage individually in a sequence on the display unit while undergoing a charging operation when the charge state measured by the at least one processor corresponds to the first charging stage,
control to sequentially display icons corresponding to a first charging stage, a second charging stage and a fully charged stage individually in a sequence on the display unit while undergoing a charging operation when the charge state measured by the at least one processor corresponds to the first charging stage, 
control to sequentially display images corresponding to the second charging stage and the fully charged stage individually in a sequential order on the display unit while undergoing the charging operation when the charge state measured by the at least one processor corresponds to the second charging stage, and
control to sequentially display icons corresponding to the second charging stage and the fully charged stage individually in a sequence on the display unit while undergoing the charging operation when the charge state measured by the at least one processor corresponds to the second charging stage, and
control to display an image corresponding to the fully charged stage when the charge state measured by the at least one processor corresponds to the fully charged stage.
control to display an icon corresponding to the fully charged stage when the charge state measured by the at least one processor corresponds to the fully charged stage.
30. A method for displaying a charging status for a battery unit of an electronic device, comprising: 
27. A method for displaying a charging status for a battery unit of an electronic device, comprising: 
measuring, by at least one processor of the electronic device, a charge state of the battery unit corresponding to a charging stage;
measuring, by at least one processor of the electronic device, a charge state of the battery unit corresponding to a charging stage; 
displaying sequentially images corresponding to a first charging stage, a second charging stage and a fully charged stage individually in a predetermined sequence on a display unit of the electronic device while undergoing a charging operation when the charge state measured by the at least one processor corresponds to the first charging stage;
 displaying sequentially icons corresponding to a first charging stage, a second charging stage and a fully charged stage individually in a predetermined sequence on a display unit of the electronic device while undergoing a charging operation when the charge state measured by the at least one processor corresponds to the first charging stage; 
displaying sequentially images corresponding to the second charging stage and the fully charged stage individually in a sequential order on the display unit while undergoing the charging operation when the charge state measured by the at least one processor corresponds to the second charging stage; and
displaying sequentially icons corresponding to the second charging stage and the fully charged stage individually in a predetermined sequence on the display unit while undergoing the charging operation when the charge state measured by the at least one processor corresponds to the second charging stage; and
displaying steadily an image corresponding to the fully charged stage when the charge state measured by the at least one processor corresponds to the fully charged stage,
displaying an icon corresponding to the fully charged stage when the charge state measured by the at least one processor corresponds to the fully charged stage, 
wherein a plurality of images is stored in a memory of the electronic device, each of the plurality of images corresponding to each of charging stages of the battery unit.
wherein a plurality of icons is stored in a memory of the electronic device, each of the plurality of icons corresponding to each of charging stages of the battery unit.



Note that double patenting is permitted between a parent reissue application and a child reissue application.  See MPEP 1451(II).


                                                             Allowable Subject Matter
	Claims 21-30 contain allowable subject matter, subject to overcome the rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

	The prior art fails to specifically teach or suggest:

	
With subject to claim 21, an electronic device, in which the at least one processor is configured to control to sequentially display, at a determined charging stage, a subset of the plurality of images in a sequential order from the determined charging stage toward a fully charged stage on the display unit while undergoing a charging operation.
With respect to claim 25, a method for displaying a charging status for a battery unit of an electronic device including the step of displaying sequentially, at a determined charging stage, a subset of a plurality of images in a sequential order from the determined charging stage toward a fully charged stage on a display unit of the electronic device while undergoing a charging operation.
With respect to claim 28, an electronic device including at least one processor configured to control to sequentially display images corresponding to a first charging stage, a second charging stage and a fully charged stage individually in a sequence on the display unit while undergoing the charging operation when the charge stage measured by the at least one processor corresponds to the first charging stage.

With respect to claim 30, a method for displaying a charging status for a battery unit of an electronic device including the step of displaying sequentially images corresponding to the first charging stage, a second charging stage and a fully charged stage individually in a predetermined sequence on a display unit of the electronic device while undergoing a charging operation when the charge stage measured by the at least one processor corresponds to the first charging stage.

				        Pertinent Art
In Sengupta, as the battery is charged, it shows an indicator indicating the present strength; therefore, when the battery is at a charge corresponding to one bar (such as 33%) only that corresponding image is shown, but no cycling. At a given charge, Sengupta shows only one specific image that corresponds to the charging state, but fails to disclose sequential displaying, at the determined charging stage, a subset of a plurality of images in sequential order from the determined charging stage, as recited in claims 21 and 25. Similarly, claims 28 or claim 30, each recites  “sequentially display images corresponding to a first charging stage, a second charging stage and a fully charged stage individually in a predetermined sequence or sequence on the display unit while undergoing a charging operation” while Sengupta only shows one image at a particular charging stage.  
Myslinsky, U.S. Patent No. 5,477,129, discloses a portable computer includes a battery, and a display for indicating charge levels of the battery, wherein the display is visible to the user in the open condition and in the closed condition. Each of the FIGS. 5A, 5B, 5C, 5D, 5E and 5F showing the images for the indicator representing a certain charge level of the battery pack used in the portable computer during its charge state of operation; however; during the charging stage only one of the images of the charge level would be displayed in the indicator of the portable computer, as disclosed in Fig. 6, and not a plurality of images displayed in a sequence as recited in the claims.
	US Publication to Liang No. 2005/0093509 discloses, in the abstract, an automotive charger flashing light array consisting of a plurality of light emitting diodes (LEDs) disposed on a charger. The programmable integrated circuit outputs control signals that cause the plurality of LEDs to illuminate in various sequences to indicate the state of charging. However, nowhere in the specification provides such examples of the various sequences nor description of such various sequences in details. Therefore, no rejection has been applied based on the prior art.


Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘234 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH M. NGUYEN whose telephone number is (571) 272-1749. The examiner can normally be reached on M-Th. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached at (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the electronic filing system and PAIR, see https://efs.uspto.gov/efile/portal/home.

Signed:

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These decisions are available from the Board’s web page entitled “Key Decisions Involving Functional Claiming” at http://www.uspto.gov/patents-application-process/appealing-patent-decisions/decisions-and-opinions/key-decisions.  Informative decisions are not binding, but are labelled as such based on such considerations as providing Board norms on recurring issues.